Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims, such as "comprises". Correction is required. See MPEP § 608.01(b).
Claim Objections
3.	Claims 1-9 are objected to because of the following informalities:  
(i) In claim 1, line 1, define CSI. Examiner suggest changing it to - - -Channel state information (CSI)- - -;
(ii) In claim 1, line 1, define DUT. The examiner suggest changing it to -- --Device under test(DUT)- - -;
(iii) In claim 1, line 3, define PMI. The examiner suggest changing it to Precoded matrix index(PMI);
(iv) In claim 3, line 2, define SU-MIMO PMI; The examiner suggest changing it to - - -Single User Multiple-Input Multiple Output (SU-MIMO)PMI- - - ;
(v) In claim 5, line 1, define CSI. Examiner suggest changing it to Channel state information (CSI);
(vi) In claim 5, line 1, define DUT. The examiner suggest changing it to Device under test(DUT);
(vii) In claim 5, line 3, define PMI. The examiner suggest changing it to Precoded matrix index(PMI);
(viii) In claim 7, line 2, define SU-MIMO PMI; The examiner suggest changing it to - - -Single User Multiple-Input Multiple Output (SU-MIMO)PMI- - - .Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) claim 1, line 4 , “ the finer grained” lacks antecedent basis
(ii) claim 5, line 4 , “ the finer grained” lacks antecedent basis

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khoshnevis et al (US 20140334391) discloses the method receiving a type 2 channel state information (CSI) report for a CSI reference resource from a user equipment (UE).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        July 15, 2022